DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 05/05/2022, in which, claim(s) 1-25 are pending. Claim(s) 8 is amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Interpretation - 35 U.S.C. § 112 (f):
Claims 14-19 limitations still invoke 112 (f). Please refer to the “CLAIM INTERPRETATION” section for further explanations.  

Claim Rejections - 35 U.S.C. § 112 (b):
Applicants’ arguments with respect to 112 (b) with rejection of claims 14-19 have been fully considered and are persuasive.  The rejection of 112 (b) of claims 14-19 have been withdrawn. 

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 8-13 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 regarding claim(s) 8-13 have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 10-13, filed 05/05/2022, regarding the U.S.C. 102 and 103 rejections of claims 1-25 have been fully considered and are not persuasive.
Applicants argue that “Cha fails to teach, disclose, or suggest the features… Grandcolas fails to cure the previously described deficiencies of Cha with respect to the features… as recited in independent claim 1”. 
Applicant’s interpretation of the reference (“the trusted environment (TRE) 230 in the M2ME 110 in Cha does not generate the temporary network-access credentials used for authentication of the M2ME 110 for initial network access” (page 12 of Remarks)) has been noted; however, examiner respectfully disagrees. Cha teaches the limitation “generating, in a secure environment of a processing device, initial network credentials for accessing a network…” (please refer to (Cha, [0020]), “the ICF 160 issues the temporary network-access credentials and any temporary private identifier for each M2ME 110 under the trusted environment”),
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14 limitations “means for generating”, “means for encrypting”, “means for cryptographically signing”, and “means for outputting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2011/0265158 A1) in view of Grandcolas et al. (US 2012/0072714 A1).
Regarding Claims 1, 8, 14 and 20, Cha discloses A method comprising: 
generating, in a secure environment of a processing device, initial network credentials for accessing a network, wherein the initial network credentials enable the secure environment of the processing device to be authenticated by a network solution provider before operational network credentials are provided securely by the network solution provider ([0020], “credentials that allow temporary access to communication networks for the purpose of registration and provisioning of operational network access”, “issuing of temporary (initial) network-access credentials and any temporary private identifier for each M2ME 110. These can be used for authenticating initial temporary network access”, [0021], “to provide the terminal supplier (i.e. the network solution provider) to pre-configure the M2ME 110 with credentials”, [0024], “validation, via the PVA 150, of the credentials which the M2ME 110 possesses as proof of the authenticity of its trusted environment (TRE) 230”, i.e. the secure environment of the device); and 
outputting the initial network credentials for delivery to the network solution provider ([0021], “to provide the terminal supplier to pre-configure the M2ME 110 with credentials”, “to provide secure transmission of the credentials to the organization that is responsible for embedding them in the M2ME 110”).  
Cha does not explicitly teach but Grandcolas teaches
encrypting the credentials ([0016], “encrypts and digitally signs the symmetric key-encrypted user's credentials”); 
cryptographically signing the encrypted credentials ([0016], “encrypts and digitally signs the symmetric key-encrypted user's credentials”);
Cha and Grandcolas are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and output initial network credentials (as taught by Cha) which are encrypted and signed (as taught by Grandcolas). The motivation/suggestion would have been to provide a mechanism that prevents the interception and replay of the encrypted user credentials by an unauthorized party (Grandcolas, [0012]).

Regarding Claim 2, the combined teaching of Cha and Grandcolas teaches 
wherein the secure environment of the processing device is an integrated tamper resistant device that includes a secure processing device ([0049], “If the TRE 230 is implemented as an integrated solution in the M2ME 110, the M2ME 110 supports integrity checks of the software code and data that make up the TRE code base. TRE code should be checked at least once at power up/boot-time of the M2ME 110”, [0050], “the TRE 230 may include support for multiple isolated, trusted domains… against tampering and unauthorized access”, therefore TRE makes M2ME an integrated tamper resistant device).

Regarding Claims 3, 9, 15 and 21 the combined teaching of Cha and Grandcolas teaches 
wherein the initial network credentials include subscriber identity data for a client device (Cha, [0034], “The M2ME 110 includes… a subscriber identity module”, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, as subscriber identity data for the device).


Regarding Claims 4, 10, 16 and 22, the combined teaching of Cha and Grandcolas teaches 
wherein the subscriber identity data contains at least a random number generated at the secure environment of the processing device (Cha, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, [0069], “a TRE 230 may be capable of producing (pseudo-) random numbers which can be adjoined with PCIDs”).

Regarding Claims 5, 11, 17 and 23, the combined teaching of Cha and Grandcolas teaches 
obtaining a cryptographic key provided by the network solution provider (Cha, [0021], “the terminal supplier”, Grandcolas, [0015], “generates a symmetric key”); and 
encrypting the initial network credentials using the cryptographic key (Cha, [0020], “temporary (initial) network-access credentials”, Grandcolas, [0016], “the symmetric key-encrypted user's credentials”).

Regarding Claims 6, 12, 18 and 24, the combined teaching of Cha and Grandcolas teaches 
wherein the processing device is a system on chip (SoC) device of a client device ([0031], “The secure device could be a UICC, TRE, or some other form of secure module embedded in the M2ME 110”, the SoC is basically an embedded system).  

Regarding Claims 7, 13, 19 and 25, the combined teaching of Cha and Grandcolas teaches 
wherein generating the initial network credentials comprises generating a secret seed, wherein the secret seed enables the secure environment of the processing device and the network solution provider to deterministically derive secondary initial network credentials (Cha, [0052], “Each M2ME 110 must be assigned a temporary private identity that is unique to the M2ME 110, the provisional connectivity identification (PCID)”, [0069], “a TRE 230 may be capable of producing (pseudo-) random numbers which can be adjoined with PCIDs”, [0070], “The TRE 230 applies an integrity protection method, such as a keyed hash function where RAND enters a second parameter, for example, additional data as needed (D1), and a PCID”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497